Citation Nr: 1047418	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-31 207	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right arm disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  However, ultimate jurisdiction of his 
claims resides with the RO in Montgomery, Alabama.  That office 
forwarded his appeal to the Board.  


FINDING OF FACT

On November 3, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran's 
representative that the Veteran was withdrawing this appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's Substantive 
Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (10).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in November 2010, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


